This action was brought by the appellant, Annie Johnson, against the Louisville Sc Nashville llailroad Company to recover damages for personal injuries, alleged to have been caused by her falling into a culvert or drain that was along the defendant’s track. There were verdict and judgment for the defendant. From this judgment the plaintiff appeals. The only assignments of error in the case relate to the rulings *674of the court upon the pleadings. The defendant demurred to the complaint, assigning several grounds. The judgment entry in reference to these demurrers is as follows: “Demurrers filed by the defendant number ons is by the court overruled, and demurrers filed by the defendant numbers two, three, four and five, after consideration by the court, 'are 'by the court sustained,” etc.
The court holds on the present appeal that “The minute entry copied into the record is not sufficient to show a judgment by the court on the demurrers, and on the authority of the case of Dantzler & Sons v. Swift Creek Mill Co., 128 Ala. 410, and the cases there cited, the judgment of the circuit court must be affirmed.
Opinion by
Dowdell, J.